                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,                )   Crim. No. 13-00565 HG-01
                                         )
                                         )
                    Plaintiff,           )
                                         )
             vs.                         )
                                         )
ADOLFO GUZMAN, JR.,                      )
                                         )
                                         )
                    Defendant.           )
_________________________________________)

ORDER GRANTING DEFENDANT’S MOTION TO FILE NOTICE OF APPEAL OUT OF
                        TIME (ECF No. 174)


      Defendant Adolfo Guzman, Jr., proceeding pro se, has filed a

“Motion to File Notice of Appeal Out of Time” pursuant to Federal

Rule of Appellate Procedure 4(b)(4).           The Court finds Defendant

has established excusable neglect and is therefore permitted to

file a Notice of Appeal out of time.

      Defendant’s MOTION TO FILE NOTICE OF APPEAL OUT OF TIME (ECF

No. 174) is GRANTED.


                              PROCEDURAL HISTORY


      On April 10, 2019, the Court issued an ORDER DENYING

DEFENDANT’S MOTION FOR REDUCTION OF SENTENCE PURSUANT TO 18

U.S.C. § 3582(c)(2) & AMENDMENT 782.           (ECF No. 173).

      On April 24, 2019, 14-days after April 10, 2019, the Notice


                                         1
of Appeal was due.

     On May 20, 2019, Defendant filed a MOTION TO FILE NOTICE OF

APPEAL OUT OF TIME.    (ECF No. 174).


                              ANALYSIS


     Pursuant to Federal Rule of Appellate Procedure 4(b)(4), the

district court may grant an extension of time to file a notice of

appeal upon a finding of excusable neglect or good cause.

     Federal Rule of Appellate Procedure 4(b)(4) states:

     Upon a finding of excusable neglect or good cause, the
     district court may—before or after the time has
     expired, with or without motion and notice—extend the
     time to file a notice of appeal for a period not to
     exceed 30 days from the expiration of the time
     otherwise prescribed by this Rule 4(b).

     Fed. R. App. P. 4(b)(4).

     The district court has jurisdiction to consider Defendant

Guzman’s Motion to File Notice of Appeal Out of Time because his

Motion was filed within thirty days after the 14-day deadline to

file his appeal. Id.; United States v. Stolarz, 547 F.2d 108, 112

n.5 (9th Cir. 1976).

     The district court evaluates “excusable neglect” by

considering four factors:

     (1)   the danger of prejudice to the non-moving party;

     (2)   the length of delay and its potential impact on

           judicial proceedings;

     (3)   the reason for the delay, including whether it was

                                   2
            within the reasonable control of the movant; and,

     (4)    whether the moving party’s conduct was in good faith.

     Pincay v. Andrews, 389 F.3d 853, 855 (9th Cir. 2004) (en

banc) (citing Pioneer Inv. Servs. Co. v. Brunswick Assoc. Ltd.

P’ship, 507 U.S. 380, 395 (1993)).

     The United States Supreme Court requires courts to consider

the unique situation of pro se prisoners when evaluating the

timeliness of their appeals.    Houston v. Lack, 487 U.S. 266, 270

(1988).    The Supreme Court has explained that “[s]uch prisoners

cannot take the steps other litigants can take to monitor the

processing of their notices of appeal and to ensure that the

clerk of court receives and stamps their notices of appeal before

the ... deadline.”    Id. at 270-71.

     The Ninth Circuit Court of Appeals has found that an

extension of time should be granted to a pro se prisoner who has

“done all he could do under the circumstances” to file a timely

notice of appeal.    United States v. Houser, 804 F.2d 565, 569

(9th Cir. 1986).

     Here, Defendant is a pro se prisoner.    The 14-day deadline

for Defendant to file a Notice of Appeal was April 24, 2019.

Defendant filed his Motion to File Notice of Appeal Out of Time

on May 20, 2019.    The Motion was filed twenty-six days late but

within thirty days after the 14-day deadline to file his appeal.

Defendant asserts that the Court’s Order Denying Defendant’s


                                  3
Motion for Reduction of Sentence was sent to an incorrect

address.    Defendant states that he received the Court’s Order on

April 29, 2019, after the time required for filing of a Notice of

Appeal.    (Def.’s Motion at p. 2, ECF No. 174).

     The Court finds that Defendant Guzman has established

excusable neglect for the delay in filing his Motion.   The delay

does not appear to have prejudiced the Government or negatively

impacted the judicial proceedings.

     Defendant provided a reasonable explanation for his delay in

filing his Motion.

     There is no evidence that Defendant Guzman’s delay in filing

his Motion was caused by his own bad faith.

     Defendant’s Motion to File Notice of Appeal Out of Time (ECF

No. 174) is GRANTED.

     Defendant’s Motion to File Notice of Appeal Out of Time

filed on May 20, 2019 (ECF No. 174) is deemed timely based on a

finding of excusable neglect.

//

//

//

//

//

//

//


                                  4
                            CONCLUSION


     Defendant’s MOTION TO FILE NOTICE OF APPEAL OUT OF TIME (ECF

No. 174) is GRANTED.

     The Court construes the Defendant’s MOTION TO FILE NOTICE OF

APPEAL OUT OF TIME as a timely Notice of Appeal (ECF No. 174).

     The Clerk of Court is directed to provide a copy of this

Order to the Ninth Circuit Court of Appeals.

     IT IS SO ORDERED.

     DATED:   June 20, 2019, Honolulu, Hawaii.




United States of America v. Adolfo Guzman, Jr., Crim. No. 13-
00565 HG-01; ORDER GRANTING DEFENDANT’S MOTION TO FILE NOTICE OF
APPEAL OUT OF TIME (ECF No. 174)
                                 5
